FILED
                           NOT FOR PUBLICATION
                                                                           AUG 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-50575

              Plaintiff-Appellee,                D.C. No.
                                                 5:05-cr-00060-VAP-1
 v.

RONALD ORVILLE GARCIA,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                            Submitted August 4, 2016**
                               Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and CALLAHAN, Circuit Judges.

      Appellant Ronald Garcia asks the Court to reverse his conviction because

the district court denied his motion to suppress evidence of marijuana production

obtained pursuant to a warranted search. As the facts are known to the parties, we


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
repeat them only as necessary to explain our decision. We have jurisdiction under

28 U.S.C. § 1291.

      Garcia argues that the warrant supporting the seizure of drug evidence was

invalid because it relied on information obtained when police intruded on his

curtilage in violation of the Fourth Amendment. However, Garcia has failed to

establish that a dilapidated and nonfunctional single-wide trailer, used to dry and to

cultivate marijuana, “harbor[ed] those intimate activities associated with domestic

life.” United States v. Dunn, 480 U.S. 294, 301 n.4 (1987). Moreover, even

assuming the trailer was a home, the officers did not trespass on its curtilage since

they saw marijuana in plain view in an area not “intimately linked to the home.”

Florida v. Jardines, 133 S. Ct. 1409, 1415 (2013) (quoting California v. Ciraolo,

476 U.S. 207, 213 (1986)); see also Dunn, 480 U.S. at 301. Finally, even

assuming a Fourth Amendment violation, the warrant nonetheless was supported

by probable cause, after excising the challenged information. See United States v.

Barajas-Avalos, 377 F.3d 1040, 1054 (9th Cir. 2004).

      Because the district court’s suppression ruling was correct, Garcia’s

conviction is

      AFFIRMED.




                                           2